Citation Nr: 1201916	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a mental disorder, to include mood disorder, depressive disorder and bipolar disorder.




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from February 24 to April 9, 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2006 rating decision, by the Chicago, Illinois, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a mental disorder.  He perfected a timely appeal to that decision.  

On November 17, 2010, the Veteran appeared and offered testimony at a videoconference hearing before the undersigned.   A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2011).  

In January 2011, the Board remanded the issue of entitlement to service connection for a mental disorder to the RO for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2011.  

The Board has expanded the issue on appeal to include any and all mental, including but not limited to a mood disorder, such as depressive disorder, and bipolar disorder as shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran's pre existing mental disorder was not aggravated beyond normal progression during active military service.  



CONCLUSION OF LAW

A preexisting mental disorder, diagnosed as mood disorder NOS, was not aggravated by service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2006 from the RO to the Veteran, which was issued prior to the RO decision in April 2006.  Additional letters were issued in January 2011 and February 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Veteran was afforded a VA examination in February 2011.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Factual background.

The service treatment records (STRs), including the enlistment examination in February 1976 as well as the separation document dated in April 1976, are completely silent with respect to any complaints or clinical findings of a mental disorder, including bipolar disorder.  

The Veteran's application for service connection for a mental disorder (VA Form 21-526) was received in December 2005.  No pertinent treatment reports were submitted in support of the claim.  

Received in January 2008 were progress notes from the Chicago Department of Public Health reflecting psychiatric evaluations dated in February and June 2007.  These records reflect diagnoses of bipolar disorder NOS.  During a psychiatric evaluation in June 2007, the Veteran reported that his problems started during his childhood and his problems forced him out of the Marine Corps.  He reported attempting suicide since 1976, which is immediately after military service.  The Veteran stated that he feels that he is often provoked by other people; he always feels fearful and nervous around others.  Following a mental status examination, he was diagnosed with bipolar disorder NOS.  

Received in November 2008 was a decision from the Social Security Administration (SSA), dated in September 2008, which determined that the Veteran had not been disabled since March 14, 2007.  

Subsequently received were additional private treatment reports from the Chicago Department of Public Health reflecting psychiatric evaluations dated from November 2007 to June 2009, which show that the Veteran continued to receive evaluation for bipolar disorder NOS.  

At his personal hearing in November 2010, the Veteran indicated that he didn't know about the bipolar condition until recently; however, he has learned that his bipolar condition preexisted military service.  The Veteran testified that he has had problems with dealing with anger all of his life.  The Veteran reported being beaten by his mother as a child.  As a result he has dealt with anger issues all of his life.  

Submitted at the hearing was a private treatment report, dated in October 2010, showing continued treatment for bipolar disorder NOS.  

The Veteran was afforded a VA examination in February 2011.  The Veteran stated that, prior to military service, he was neither hospitalized nor in outpatient treatment for emotional problems; he also denied being prescribed any psychotropic medications.  The Veteran indicated that, during his five months of military service, he was not hospitalized for any emotional problems, nor did he receive any outpatient treatment with a mental health professional.  The Veteran stated he was not liked by his fellow soldiers; he noted that he was unable to complete the runs and he was singled out.  The Veteran indicated that he was first hospitalized in 2007 at Roseland Mental health center and he continued to received group and individual therapy on a monthly basis.  Following a mental status examination, the Veteran was diagnosed with mood disorder.  The examiner noted that the medical examination and medical history of February 1976 were negative for psychiatric problems; in April 1976, he was referred for a psychiatric evaluation because he made no improvement in training.  A psychiatric evaluation in June 2007 documents problems during childhood and problems forced him out of the Marines.  Based on the information of record, the examiner concluded that the Veteran's current condition, mood disorder NOS, preexisted military service.  The examiner opined that it is more likely than not that the mood disorder is related to corporal punishment as a child, learned inappropriate response to anger and stressful situations that occurred in his childhood environment, community, home and school.  The examiner further stated that is more likely than not that his mood disorder was not aggravated beyond the natural progression of the disorder by any incident of service.  

Subsequently received in March 2011 were additional progress notes from Roseland Mental Health Center, dated from March 2007 to November 2010, reflecting ongoing treatment for a mental disorder, diagnosed as depressive disorder NOS, major depressive disorder and bipolar I disorder.  Also received was a disability determination from SSA, dated in March 1994, which show that it confirmed a previous decision denying the Veteran disability benefits claimed due to hypertension and residuals of a gunshot wound.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258(1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334(1993).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089(Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7(1993); Hunt v. Derwinski, 1 Vet. App. 292(1991).  

Congenital or developmental defects, refractory error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After careful review of the evidentiary record, the Board finds that service connection for a mental disorder is not warranted.  

In this regard, the Board observes that the Veteran has reported mental problems during childhood, prior to military service; however, the Veteran's February 1976 enlistment examination shows a normal psychiatric system.  Thus, the Veteran is presumed sound upon entry into service.  A discharge certificate, dated in April 1976, indicates that the Veteran's general qualifications did not warrant retention in the service.  At that time, it was noted that the Veteran had been examined during the past 90 days, and it has been determined that he was physically qualified for separation from active duty; no defects were noted which would disqualify him for the performance of his duties or entitle him to disability benefits from the Naval Service.  Thus, the Veteran is presumed sound upon entry into service.  

To rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089(Fed. Cir. 2004).  

There is clear and unmistakable evidence in this case that the Veteran's mental disorder began prior to military service.  Significantly, the Veteran has reported a childhood onset of mental problems.  In fact, during a private psychiatric evaluation in June 2007, the Veteran reported that his mental problems began during childhood.  Subsequently, during the February 2011 VA examination, the Veteran specifically noted that for him and his siblings, growing up in his home was like "living in a concentration camp."  He reported not being happy in school as he used to get picked on by his peers for being overweight.  As a result, he got into a lot of fights and got beat up a lot.  He reported being the class clown and left school in the 11th grade.  He also had trouble with the law at around age 13 and 14 when he burglarized his mother's boyfriend's home.  The Veteran testified that he had always been an angry person, and his condition was aggravated in service because the authority figures "rode him hard."  Consequently, the February 2011 VA examiner opined that the Veteran's current condition, mood disorder NOS, preexisted military service; and that it is more likely than not that his mood disorder was not aggravated beyond the natural progression of the disorder by any incident of service.  

In cases such as this, where there is a preexisting disorder, the appellant cannot bring a claim for service connection for that disorder although he or she may bring a claim for service-connected aggravation of that disorder.  The burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417(Fed. Cir. 1994).  

On the basis of all of the evidence of record pertaining to the manifestations of the Veteran's acquired psychiatric disorder prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The February 2011 VA examiner opined that the preexisting mood disorder was not aggravated by service and that any increase in disability was due to the natural progression of the bipolar disorder, early onset.  A competent medical expert provided this opinion and the Board is not free to substitute its own judgment.  See Colvin v. Derwinski, 1 Vet. App. 171(1991).  There are no other contrary medical opinions of record.  While the Veteran reported that the military's training of violence and teaching how to kill aggravated his preexisting mental condition, he has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that his acquired psychiatric disorder, which existed prior to service, was aggravated (or permanently worsened) during service.  

The Board acknowledges that the Veteran has alleged that his acquired psychiatric disorder was aggravated during military service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380(Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his mental disorder during military service are vague, in that he has reported an increase in his mental disorder during military service but has not cited to any specific incidents or otherwise provided an explanation as to specifically how his mental disorder permanently worsened during and after service.  Accordingly, the lay statements concerning the aggravation of the Veteran's mental disorder during military service do not constitute competent or credible medical evidence and as such they are not probative.  In contrast, the February 2011 VA examiner's opinion that the Veteran's pre-existing mental disorder was not aggravated by his military service is competent and highly probative; significantly, the examiner opined that any increase in disability was due to the natural progression of the mood disorder.  

There is no basis for service connection for a mental disorder on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service.  


ORDER

Service connection for a mental disorder, including a mood disorder, depressive disorder and bipolar disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


